Citation Nr: 0407607	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right lower 
extremity disorder, as secondary to service-connected left 
foot disorder.  

2.  Entitlement to service connection for a sinus condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
May 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix Arizona.  

In July 2003, the veteran had a hearing before the 
undersigned Board member at the RO.  

In this decision, the veteran's claim for service connection 
for a sinus condition is denied, and the claim for service 
connection for a right lower extremity disorder, as secondary 
to service-connected left foot disorder is addressed in the 
remand section of this decision.  The appeal is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran and his 
representative if further action is required on his part.  


FINDINGS OF FACT

There is no evidence of a current diagnosis for a sinus 
condition.  


CONCLUSION OF LAW

Service connection for a sinus condition is not warranted.  
38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

It must be shown that any current disability is related to 
service or to an incident of service origin.  The United 
States Court of Appeals for the Federal Circuit has held that 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); see D'Amigo v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  

The veteran asserts that he developed a sinus disorder as a 
result of service.  The veteran maintains that he was treated 
for sinus problems in service.  A review of the veteran' 
service medical records shows that they appear to be 
incomplete, as they do not include a copy of a medical entry 
submitted by the veteran, dated in March 1945, showing that 
the veteran was seen for complaints of continuous headaches 
and a running nose.  The notation also indicates that the 
veteran had received treatment of APC and nose spray with no 
improvement.  A sinus disorder was not referenced or 
diagnosed.  

In this case, the veteran is not entitled to the benefit 
sought because a sinus disorder has not been diagnosed since 
following his discharge from service.  It is noted that VA 
outpatient treatment records dated in June 1997 show that the 
veteran complained of swelling in the right sinus area and 
that right sided maxillary pain was assessed.  The record 
shows that the veteran has complained on numerous occasions 
that he has facial pain.  However, entries dated in January 
and June 1999 demonstrate that following a very complete 
workup to look for the cause of his facial pain, all tests, 
which included facial, sinus, and bone CT scans, as well as 
neurological and dental evaluations, were normal.  Moreover, 
at the hearing in July 2003, the veteran indicated that he 
did not have a current diagnosis for a sinus disorder.  In 
the absence of a current diagnosis of a sinus disorder, 
service connection is not warranted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA's duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).

In accordance with the VCAA, VA must notify the veteran of 
evidence and information necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a recent case, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the United States Court of Appeals 
for Veteran's Claims (Court) held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must convey:  (1) the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
the information and evidence that the VA will seek to 
provide; (3) the information and evidence that the claimant 
is expected to provide; and (4) notice that the claimant is 
to provide any evidence in his or her possession that 
pertains to the claim, or something to, the effect that the 
claimant should "give us everything you've got pertaining to 
your claim (s)".  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, VA in April 2001 informed the veteran of his 
and VA's duties and responsibilities in developing the claim 
for service connection for a sinus disorder pursuant to the 
VCAA.  However, the notice letter did not contain the fourth 
element.  Yet, as explained below, it is determined that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim for service connection 
for a sinus disorder.  

In the April 2001 letter, VA informed the veteran that its 
duty was to make reasonable efforts to help the veteran 
obtain evidence necessary to support his claim such as 
obtaining medical records, employment records, or records 
from other Federal agencies, and providing medical 
examinations or opinions, if necessary.  As to the veteran's 
responsibilities, VA informed the veteran that his 
responsibility was to provide sufficient identifying 
information of evidence to be obtained by VA and to support 
his claim with appropriate evidence.  The veteran was asked 
to provide the names of any VA and non-VA health care 
providers who have information regarding the veteran's 
disability.  In response, the veteran indicated in a 
statement dated in April 2001 that he did not have any 
additional evidence to submit.  

At the July 2003 hearing, discussions were held regarding the 
evidence of record and the evidence needed to bolster the 
veteran's claim.  The veteran testified that he was treated 
for a sinus during service, he went to VA for treatment 
shortly after he separated from service (but VA did not 
provide medical service), and that he sought a private a 
healthcare provider, who was no longer in practice.  The 
veteran provided a duplicate copy of a service medical 
records showing treatment for headaches and a runny nose.  

In a supplemental statement of the case dated in August 2003, 
VA reiterated its and the veteran's duties and 
responsibilities in the developing the issues on appeal and 
provided the veteran with the VCAA implementing regulations.  

All the VCCA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, as shown in this matter, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error, particularly in light 
of the fact that the veteran has indicated that he has no 
additional evidence to submit.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All VA and 
private medical records pertinent to the matter at issue are 
of record.  The Board notes that the veteran's service 
medical records do not appear to be complete.  However, this 
factor is not relevant in the veteran's claim for service 
connection for a sinus condition because there is no current 
diagnosis for the disorder.  Any service medical records 
showing evidence of a sinus disorder would not affect the 
outcome of this appeal.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
In that the evidence does not show that the veteran has a 
current diagnosis of a sinus disorder, a VA examination is 
not necessary to make a decision on the claim.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (where there is no 
competent evidence that the disability was caused by service, 
the duty to secure an examination or opinion is not 
triggered).  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)). 

Although the RO has not provided the appellant citation to 
the regulations implementing the VCAA, there is no prejudice 
to the veteran in the Board's reference to the implementing 
regulations, because they merely restate the requirements of 
the VCAA and do not provide additional substantive 
protections or requirements.  See Bernard v. Brown,  4 Vet. 
App. 384, 393-394 (1993), citing VAOPGCPREC 16-92, at 7-9.


ORDER

Service connection for a sinus disorder is denied


REMAND

As to the claim for service connection for a right lower 
extremity disorder, as secondary to service-connected 
epidermophytosis of the left foot, further development is 
warranted as indicated below.  

The record shows that the veteran was not adequately notified 
of the requirement of the VCAA with respect to his claim for 
service connection for a right lower extremity, as secondary 
to service-connected epidermophytosis of the left foot.  In 
an April 2001 letter, VA addressed the requirements for 
developing the claim on a direct basis.  The letter did not 
provide any information with respect to bolstering the claim 
on a secondary basis.  The Board recognizes that the veteran 
has indicated that he has no additional evidence to submit; 
however, this was in response to an incorrect theory of 
compensation.  

The veteran asserts that he has a right knee disorder as 
secondary to his service-connected dermatophytosis of the 
feet.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1997).  In Allen v. Brown, 
the Court held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation." Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  

The veteran maintains that the pain caused by the service-
connected left foot causes him to favor the right knee, which 
places strain on the right knee/leg.  The record establishes 
that the veteran is service connected for dermatophytosis, 
currently rated as 30 percent disabling.  (The Board notes 
that the veteran also has a number of medical problems 
involving his left lower extremity for which he is not 
service-connected.)  The record shows that the veteran has 
had problems with his bilateral foot disorder.  Records dated 
in April 1981 show that the veteran's feet itch, burn, and 
give him chronic difficulty when he walked or was on his feet 
for a long period of time.  Subsequent, records reflect 
continued problems with burning and itching feet.  

The veteran testified at the July 2003 hearing that he has 
had problems with the right knee for approximately 20 years.  
Diagnoses include degenerative arthritis of the right knee 
(initially diagnosed in 1992) and right knee internal 
derangement consistent with meniscal pathology (April 2000).  

A VA examiner concluded in August 2001 that there was no 
relationship between the veteran's service connected 
bilateral foot disorder and the veteran's right leg disorder.  
The Board notes that in rendering that the opinion the 
examiner did not review the veteran's claims file.  VA 
examiners are required to review the claims file particularly 
in claims for service connection.  

In light of the record, the Board is of the view that another 
VA examination, as indicated below, is necessary to determine 
whether the veteran's service-connected foot disorder caused 
or aggravated the veteran's right knee disorder.  38 C.F.R. 
§ 3.159(c)(4).  

In addition, the record shows that the veteran's service 
medical records appear to be incomplete.  The veteran has 
submitted sick call records of the medical department of the 
USS MAGOFFIN dated in March 1945.  This document was not 
included in the service medical folder of record.  Therefore, 
the Board is of the view that it should be determined whether 
there are outstanding service medical records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (per curium).  

Accordingly, the case should be remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  As noted above, the RO must 
convey (1) the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) the 
information and evidence that the VA will 
seek to provide; (3) the information and 
evidence that the claimant is expected to 
provide; and (4) notice that the claimant 
is to provide any evidence in his or her 
possession that pertains to the claim for 
service connection for a right lower 
extremity as secondary to service-
connected epidermophytosis of the left 
foot.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  The RO should contact that 
appropriate Naval medical records 
repository, including the medical 
department of the USS MAGOFFIN, and 
request the veteran's service medical 
records.  

3.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature and etiology of any right lower 
extremity found to be present.  A copy 
the claims folder, containing all 
evidence relevant to the case (including 
a copy of this REMAND), should be 
provided to the VA examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history and 
circumstances.  All necessary studies, 
including X-rays, should be conducted.  
The examiner should provide an opinion as 
to the etiology of any right lower 
extremity disorder, to include the 
following:  whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any disorder 
of the right lower extremity was caused 
or aggravated by the veteran's service 
connected epidermophytosis of the left 
foot.  

4.  After completion of the development 
call for above, and after undertaking any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim for service 
connection for a right lower extremity 
disorder, as secondary to service-
connected left foot disorder.  

5.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



